John B. Robbins, Judge, concurring. I fully concur with the prevailing opinion because it is consistent with case precedent which we are obliged to follow. While it would have been well if the trial court had found the facts specially and stated separately its conclusions of law on which it held that the two certificates of deposit were subject to garnishment, it was not required to do so in the absence of a request pursuant to Ark. R. Civ. P. 52(a). We must presume, therefore, that the trial court acted properly and made such findings of fact as were necessary to support its judgment. Morgan v. Stocks, 197 Ark. 368, 122 S.W.2d 953 (1938). I think it helpful to clearly state what was not before the trial court. It was not a dispute between two joint tenants competing for the funds of a joint account as was present in Irvin v. Jones, 310 Ark. 114, 832 S.W.2d 827 (1992). The case before the trial court involved the right of a judgment creditor of only one of two joint tenants to reach the joint funds by garnishment. While there are different theories and views as to how the playing field should be arranged where the participants are so aligned, a discussion should be unnecessary because our Supreme Court has previously addressed the matter and adopted a set of rules. See Hayden v. Gardner, 238 Ark. 351, 381 S.W.2d 752 (1964). In Hayden the Supreme Court held that “all of the joint bank account was prima facie subject to garnishment” by a judgment creditor of one of the joint tenants, and “the burden was on each joint depositor to show what portion of the funds he or she actually owned.” “Prima facie” simply means a fact presumed to be true unless disproved by evidence to the contrary. Black’s Law Dictionary 1189 (6th ed. 1990), see also Ragland v. Gulf Oil Corp., 288 Ark. 182, 185, 703 S.W.2d 449, 452 (1986) and Country Pride v. Holly, 3 Ark. App. 216, 219, 624 S.W.2d 443, 445 (1981). To paraphrase, the entire joint account is presumed to belong to the judgment debtor for purposes of garnishment, and the burden is on the joint tenants to prove to the contrary. In fact the funds may have derived wholly from the joint tenant who is not the judgment debtor, and there may never have been any intent by that joint tenant to make a gift of any portion of the funds to the judgment debtor, much less any delivery. However, the joint tenants have the burden of proving such. Although the dissent would place the burden of proof on the garnishing creditor, this is not the law. Without the presumption that a joint account belongs to the judgment debtor for purposes of garnishment, the possibility of using joint accounts to frustrate and hinder the collection efforts of judgment creditors is obvious. Here, we must assume that the trial court did not believe the testimony given by the joint tenants. See Morgan v. Stocks, supra. Consequently, appellant and the judgment debtor failed to meet their burden of proof to show that the funds represented by the two certificates of deposit did not belong to the judgment debtor. For these reasons and those set forth in the prevailing opinion, the trial court’s decision should be affirmed.